Judgment unanimously reversed, on the facts, and a new trial granted, with costs to abide the event, unless respondents Guererri shall, within 10 days after entry of the order herein, stipulate to judgment in the claim of Robert G. and Nancy Mayo as parents of Martin Mayo, an infant, for the sum of $200, in which event the judgment is affirmed, without costs. Memorandum: There is a reasonable interpretation of the evidence in the record which supports the verdicts of Nancy and Robert Mayo and we are unable to say that the *759verdicts are inadequate (Mansfield v Graff, 47 AD2d 581). The proof also establishes that the infant received minor injuries although he incurred no medical expenses. He should receive damages of $200 for his pain and suffering and if defendants Guererri fail so to stipulate, the judgment is reversed as to the infant’s cause of action and a new trial granted. (Appeal from certain parts of judgment of Ontario Trial Term in automobile negligence action.) Present—Moule, J. P., Cardamone, Simons, Goldman and Del Vecchio, JJ.